             Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 1 of 17




                                IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF PUERTO RICO

    OLGA M. MADERA COLÓN,

                   Plaintiff,

                        v.                                         CIVIL NO.: 19-1027 (MEL)

    COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.


                                               OPINION AND ORDER

           Pending before the court is Ms. Olga M. Madera Colón’s (“Plaintiff”) appeal from the

decision of the Commissioner of Social Security (“the Commissioner”) denying her application

for disability benefits under the Social Security Act. ECF No. 15. Plaintiff alleges that the

administrative law judge’s residual functional capacity determination is not supported by

substantial evidence. It is also claimed by Plaintiff, among other allegations, that the

administrative law judge erred at step five of the sequential process.

I.         Procedural and Factual Background

           On November 3, 2014, Plaintiff filed an application for Social Security benefits alleging

that on July 31, 2012 (“the onset date”), she became unable to work due to disability. Tr. 19.1

Prior to the onset date, Plaintiff worked as a meat packager. Tr. 25. Plaintiff met the insured

status requirements of the Social Security Act through September 30, 2014. Tr. 21. Plaintiff’s

disability claim was denied on February 18, 2015, and upon reconsideration. Tr. 19. Thereafter,

Plaintiff requested a hearing which was held on June 5, 2017 before Administrative Law Judge

Victoria Ferrer (“the ALJ”). Tr. 54-82. On August 3, 2017, the ALJ issued a written decision


1
    “Tr.” refers to the transcript of the record of proceedings.
         Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 2 of 17




finding that Plaintiff was not disabled. Tr. 27. Thereafter, Plaintiff requested review of the ALJ’s

decision. The Appeals Council denied Plaintiff’s request for review, rendering the ALJ’s

decision the final decision of the Commissioner, subject to judicial review. Tr. 1-4. Plaintiff filed

a complaint on January 10, 2019. ECF No. 1. Both parties have filed supporting memoranda.

ECF Nos. 15, 16.

I.     Legal Standard

       A. Standard of Review

       Once the Commissioner has rendered a final determination on an application for

disability benefits, a district court “shall have power to enter, upon the pleadings and transcript

of the record, a judgment affirming, modifying, or reversing [that decision], with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The court’s review is limited to

determining whether the ALJ employed the proper legal standards and whether her factual

findings were founded upon sufficient evidence. Specifically, the court “must examine the record

and uphold a final decision of the Commissioner denying benefits, unless the decision is based

on a faulty legal thesis or factual error.” López-Vargas v. Comm’r of Soc. Sec., 518 F. Supp. 2d

333, 335 (D.P.R. 2007) (citing Manso-Pizarro v. Sec’y of Health & Human Servs., 76 F.3d 15,

16 (1st Cir. 1996) (per curiam)).

       Additionally, “[t]he findings of the Commissioner . . . as to any fact, if supported by

substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). The standard requires “‘more than a mere

scintilla of evidence but may be somewhat less than a preponderance’ of the evidence.” Ginsburg




                                                  2
         Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 3 of 17




v. Richardson, 436 F.2d 1146, 1148 (3d Cir. 1971) (quoting Laws v. Celebrezze, 368 F.2d 640,

642 (4th Cir. 1966)).

       While the Commissioner’s findings of fact are conclusive when they are supported by

substantial evidence, they are “not conclusive when derived by ignoring evidence, misapplying

the law, or judging matters entrusted to experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir.

1999) (per curiam) (citing Da Rosa v. Sec’y of Health & Human Servs., 803 F.2d 24, 26 (1st Cir.

1986) (per curiam); Ortiz v. Sec’y of Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991)

(per curiam)). Moreover, a determination of substantiality must be made based on the record as a

whole. See Ortiz, 955 F.2d at 769 (citing Rodríguez v. Sec’y of Health & Human Servs., 647

F.2d 218, 222 (1st Cir. 1981)). However, “[i]t is the responsibility of the [ALJ] to determine

issues of credibility and to draw inferences from the record evidence.” Id. Therefore, the court

“must affirm the [Commissioner’s] resolution, even if the record arguably could justify a

different conclusion, so long as it is supported by substantial evidence.” Rodríguez Pagán v.

Sec’y of Health & Human Servs., 819 F.2d 1, 3 (1st Cir. 1987) (per curiam).

       B. Disability under the Social Security Act

       To establish entitlement to disability benefits, a plaintiff bears the burden of proving that

he is disabled within the meaning of the Social Security Act. See Bowen v. Yuckert, 482 U.S.

137, 146 n.5, 146–47 (1987). An individual is deemed to be disabled under the Social Security

Act if he is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A).




                                                 3
         Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 4 of 17




       Claims for disability benefits are evaluated according to a five-step sequential process.

20 C.F.R. § 404.1520; Barnhart v. Thomas, 540 U.S. 20, 24–25 (2003); Cleveland v. Policy

Mgmt. Sys. Corp., 526 U.S. 795, 804 (1999); Yuckert, 482 U.S. at 140–42. If it is determined

that plaintiff is not disabled at any step in the evaluation process, then the analysis will not

proceed to the next step. 20 C.F.R. § 404.1520(a)(4). At step one, it is determined whether

plaintiff is working and thus engaged in “substantial gainful activity.” 20 C.F.R.

§ 404.1520(a)(4)(i). If he is, then disability benefits are denied. 20 C.F.R. § 404.1520(b). Step

two requires the ALJ to determine whether plaintiff has “a severe medically determinable

physical or mental impairment” or severe combination of impairments. 20 C.F.R.

§ 404.1520(a)(4)(ii). If he does, then the ALJ determines at step three whether plaintiff’s

impairment or impairments are equivalent to one of the impairments listed in 20 C.F.R. Part 404,

Subpart P, Appendix 1. 20 C.F.R. § 404.1520(a)(4)(iii). If so, then plaintiff is conclusively found

to be disabled. 20 C.F.R. § 404.1520(d). If not, then the ALJ at step four assesses whether

plaintiff’s impairment or impairments prevent him from doing the type of work he has done in

the past. 20 C.F.R. § 404.1520(a)(4)(iv).

       In assessing an individual’s impairments, the ALJ considers all of the relevant evidence

in the case record to determine the most the individual can do in a work setting despite the

limitations imposed by his mental and physical impairments. 20 C.F.R. § 404.1545(a)(1). This

finding is known as the individual’s residual functional capacity (“RFC”). Id. If the ALJ

concludes that plaintiff’s impairment or impairments do prevent him from performing his past

relevant work, the analysis proceeds to step five. At this final step, the ALJ evaluates whether

plaintiff’s RFC, combined with his age, education, and work experience, allows him to perform

any other work that is available in the national economy. 20 C.F.R. § 404.1520(a)(4)(v). If the



                                                   4
         Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 5 of 17




ALJ determines that there is work in the national economy that plaintiff can perform, then

disability benefits are denied. 20 C.F.R. § 404.1520(g).

       C. The ALJ’s Decision

       In the case at hand, the ALJ found that Plaintiff met the insured status requirements of the

Social Security Act through September 30, 2014. Tr. 21. Then, at step one of the sequential

evaluation process, the ALJ found that Plaintiff had not engaged in substantial gainful activity

during the relevant period. Id. At step two, the ALJ determined that Plaintiff had the following

severe impairments: obesity, epilepsy, sleep apnea, and bilateral carpal tunnel syndrome. Id. At

step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. Tr. 22. Next, the ALJ determined that during the

relevant period

       [Plaintiff] had the residual functional capacity to perform light work as defined in
       20 C.F.R. 404.1567(b) except that she could sit for six hours in an eight hour
       workday or stand and walk six hours during an eight-hour workday. In addition,
       she was able to perform frequent handling bilaterally. [Plaintiff] had to avoid
       exposure to unprotected heights and even moderate exposure to hazards.

Tr. 23. At step four, the ALJ determined that through the date last insured, Plaintiff could not

perform her past relevant work as a meat packager. Tr. 25. At step five, when considering

Plaintiff’s vocational factors, the ALJ found that Plaintiff was a younger individual who had at

least a high school education and was able to communicate in English. Id. The ALJ presented

Plaintiff’s RFC limitations, as well as her age, education, and work experience to a vocational

expert. Tr. 26. The vocational expert testified that an individual with a similar RFC would be

able to perform the following representative occupations: lens matcher, wire preparation machine




                                                 5
         Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 6 of 17




tender, and inspector and hand packager. Tr. 26, 80-81. Because there was work in the national

economy that Plaintiff could perform, the ALJ concluded that she was not disabled. Tr. 26-27.

III.   Legal Analysis

       Plaintiff objects to the ALJ’s final decision denying her disability benefits on three

grounds. First, Plaintiff argues that the ALJ’s RFC determination is not supported by substantial

evidence. ECF No. 15, at 7-11. Next, it is claimed by Plaintiff that the ALJ erred in not finding

her allegations regarding her pain and the severity of her physical functional limitations credible.

Id. at 12-13. Lastly, Plaintiff alleges that the ALJ erred at step five in the sequential process by

finding that there was work existing in significant numbers in the economy that she could

perform. Id. at 14-16.

       A. The ALJ’s RFC Determination

       Plaintiff claims that the ALJ erred in determining that she had the RFC to perform light

work. ECF No. 15, at 7-11. Plaintiff specifically argues that the ALJ did not properly consider

progress notes from the Asomante Medical Group and erred in assigning great weight to the

opinions provided by the state agency consultants. Id. at 8, 10. The ALJ is responsible for

formulating a claimant's RFC. See 20 C.F.R. § 404.1546(c). “In making an RFC assessment, the

ALJ must consider all relevant evidence in the record, including the opinions and statements by

all medical sources.” Sánchez-Velázquez v. Comm’r of Soc. Sec., Civ. No. 14-1723, 2016 WL

917913, at *3 (D.P.R. Mar. 10, 2016) (citations omitted); see 20 C.F.R. § 404.1545(a)(3). The

claimant, however, has the burden of providing evidence to establish how his impairments limit

his RFC. See Freeman v. Barnhart, 274 F.3d 606, 608 (1st Cir. 2001).

       In her decision, the ALJ specifically considered medical evidence from Asomante

Medical Group. Tr. 24. A bone density test in February 2014 showed progressing osteopenia, but



                                                  6
         Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 7 of 17




no fracture risk was assessed and it was recommended that Plaintiff should take calcium and

Vitamin D supplements. Tr. 684. An abdominal sonogram in May 2014 found hepatic steatosis

without significant hepatomegaly. Tr. 24, 666. The ALJ noted that a July 2014 radiological study

of the knees revealed marginal osteophytes, but no acute fractures or joint effusion, no suspicious

sclerotic or osseous destructive lesion, and normal joint spaces. Tr. 24, 656, 661. Plaintiff’s

bilateral hand and wrist x-rays in July 2014 were also normal. Tr. 24, 652-55. The ALJ also

noted that thoracic spine x-rays from November 2014, after the relevant period, were normal and

no acute or suspicious abnormality was identified. Tr. 24, 635; see Casull v. Comm’r of Soc.

Sec., Civ. No. 16-1620, 2017 WL 5462185, at *4 (D.P.R. Nov. 14, 2017) (explaining that the

ALJ should still consider “medical evidence after the date last insured if it shed[s] light on

whether Plaintiff’s impairments were severe prior to date last insured.”). It was also noted that

radiological studies of the cervical spine from November 2014 found no fracture or

malalignment and that the straightening of normal lordosis may be related to muscle spasm. Tr.

24, 639-40. Thus, the record reflects that the ALJ specifically considered treatment notes from

Asomante Medical Group in the RFC determination. See Rodríguez v. Sec’y of Health and

Human Servs., 915 F.2d 1557, 1990 WL 152336, at *1 (1st Cir. 1990) (“An ALJ is not required

to expressly refer to each document in the record, piece-by-piece”).

       The ALJ also considered other evidence in the RFC determination. Plaintiff was referred

to treating rheumatologist Dr. Roberto Álvarez Swihart (“Dr. Álvarez”) who examined Plaintiff

in March 2014 after she complained of pain worsened by walking, standing, and lifting. Tr. 750.

The physical examination conducted by Dr. Álvarez revealed 8/18 tender points but the

musculoskeletal system appeared normal. Tr. 750-53. Plaintiff had equal grip, symmetrical




                                                  7
           Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 8 of 17




strength, normal reflexes, and normal neurological functioning. Id. Dr. Álvarez diagnosed

Plaintiff with osteoarthritis, joint effusion of the lower leg, and carpal tunnel syndrome. Tr. 752.

       In August 2014, treating physiatrist Dr. Marie C. Lugo Cruz (“Dr. Lugo”) conducted an

electromyogram which exhibited normal findings, and nerve conduction studies revealed the

presence of bilateral carpal tunnel syndrome. Tr. 538-39. Dr. Lugo’s recommended treatment

consisted of physical therapy and the use of bilateral wrist braces. Id. On October 31, 2014, after

the date last insured, Dr. Álvarez’s subsequent treatment notes revealed 12/18 tender points and

additional diagnoses of rheumatism and fibrositis, and generalized convulsive epilepsy without

mention of intractable seizures. Tr. 754-57. Plaintiff was treated with oral medications and joint

injections with no need for special procedures or hospitalizations. Id.

       In December 2014, after the date last insured, Plaintiff presented to Dr. Lugo with

tenderness of both wrists and painful forced hand grip. Tr. 629. Treatment remained conservative

as Dr. Lugo recommended wrist braces and discontinued physical therapy. Id. The ALJ also

noted that treating pneumologist Dr. George Fahed (“Dr. Fahed”) diagnosed Plaintiff with

moderate-to-severe obstruction sleep apnea in November 2014, after the date last insured. Tr. 24-

25, 536. Plaintiff was prescribed the use of a continuous positive airway pressure machine. Tr.

25, 536.

       Plaintiff claims that the ALJ improperly afforded great weight to the opinions of the state

agency physicians. ECF No. 15, at 10-11. The ALJ may give great weight to the opinion of a

state agency physician if it is “based on a review of a complete case record and is consistent with

and supported by the preponderance of medical and other evidence in the record.” Delgado-

Benítez v. Astrue, Civ. No. 10-2065, 2012 WL 1110157, at *8 (D.P.R. Mar. 30, 2012) (citing

Social Security Ruling 96–6p, 1996 WL 374180, at *3). “Therefore, under the right



                                                  8
         Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 9 of 17




circumstances state agency physician opinions may constitute the substantial evidence needed to

support the ALJ's findings.” Id. (citing Rodríguez v. Secy' of Health & Human Servs., 647 F.2d

218, 223 (1st Cir. 1981)).

       In the case at bar, the ALJ afforded great weight to state agency consultant internists

Dr. Rafael Queipo (“Dr. Queipo”) and Dr. Ulises Meléndez (“Dr. Meléndez”). Tr. 25.

Dr. Queipo reviewed the record in February 2015 and opined that Plaintiff could lift and/or carry

20 pounds occasionally and 10 pounds frequently, and could sit, stand, and walk each for about

six hours in an eight-hour workday. Tr. 361-62. Dr. Queipo also opined that Plaintiff could

handle frequently with both arms, and that she would need to avoid moderate exposure to

hazards. Tr. 362. Dr. Queipo noted that no atrophy, involuntary movements, or asymmetry was

reported regarding Plaintiff’s carpal tunnel syndrome. Tr. 363. It was also noted by Dr. Queipo

that Plaintiff’s sleep apnea was not accompanied by any reported complications or severe

symptoms. Tr. 363.

       Dr. Meléndez reviewed the record upon reconsideration in August 2015 and opined that

Plaintiff could occasionally lift and/or carry 20 pounds occasionally, 10 pounds frequently, stand

and/or walk for six hours in an eight-hour workday, and sit for a total of about six hours in an

eight-hour workday. Tr. 373-74. Dr. Meléndez further assessed that Plaintiff had a manipulative

restriction of handling frequently and an environmental limitation of avoiding even moderate

exposure to hazards. Tr. 374.

       The ALJ’s decision to assign great weight to the opinions of Dr. Queipo and

Dr. Mélendez is supported by substantial evidence because their opinions are consistent with the

medical evidence in the record. See Delgado-Benítez, 2012 WL 1110157, at *8. Thus, the ALJ’s

RFC determination is supported by substantial evidence. See Evangelista v. Sec’y of Health &



                                                 9
        Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 10 of 17




Human Servs., 826 F.2d 136, 144 (1st Cir. 1987) (“We must affirm the Secretary's

[determination], even if the record arguably could justify a different conclusion, so long as it is

supported by substantial evidence.”).

       B. The ALJ’s Rejection of Plaintiff’s Allegations Regarding the Severity of her
          Physical Functional Limitations

       Next, Plaintiff argues that the ALJ erred in finding that her allegations regarding the

severity of her physical functional limitations and pain were not consistent with the medical

evidence. ECF No. 15, at 11-13; Tr. 23-24. In her function report, Plaintiff alleges that she is

unable to perform any household chores, walk for more than five minutes, and “need[s] help for

everything.” ECF No. 15, at 12-13; Tr. 98-102. Under the regulations, the ALJ must consider a

claimant’s symptoms in determining whether the claimant is disabled. See 20 C.F.R.

§ 404.1529(a). First, the ALJ must decide whether a claimant suffers from a medically

determinable impairment that could reasonably be expected to produce the symptoms alleged. Id.

at § 404.1529(b). Then, the ALJ must evaluate the intensity and persistence of a claimant’s

symptoms and consider whether the symptoms can reasonably be accepted as consistent with the

objective medical evidence and other evidence of record documenting a claimant’s limited

capacity for work. Id. at § 404.1529(c).

       In the case at hand, the ALJ found that Plaintiff’s medically determinable impairments

could reasonably be expected to cause the alleged symptoms. Tr. 23. Then, it was determined by

the ALJ that Plaintiff’s allegations regarding the intensity, persistence, and limiting effects of her

symptoms were “not entirely consistent with the medical evidence and other evidence in the

record.” Tr. 23-24. In her decision, the ALJ noted that Plaintiff’s thoracic spine x-rays were

normal and that radiological studies of the spine may be related to muscle spasm. Tr. 24, 635,

639. The ALJ also noted that radiological studies of the knees revealed marginal osteophytes, but

                                                 10
        Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 11 of 17




no acute fracture or joint effusion, no suspicious sclerotic or osseous destructive lesion, and

normal joint spaces. Tr. 24, 656, 661. While a physical examination by Dr. Álvarez revealed

12/18 tender points, the musculoskeletal system appeared normal, grips were equal, and strength

was symmetrical. Tr. 24, 755. The ALJ noted that Dr. Álvarez treated Plaintiff conservatively

with oral medication and joint injections. Tr. 24, 752-61. Furthermore, it was noted by the ALJ

that Dr. Lugo also treated Plaintiff’s bilateral carpal tunnel syndrome conservatively with wrist

braces and physical therapy. Tr. 24, 538-39. Thus, the ALJ’s decision to disregard Plaintiff’s

allegations regarding the severity of her physical limitations is supported by substantial evidence

because her allegations were not consistent with the record medical evidence.

       Plaintiff also claims that the ALJ erred by not including a thorough discussion of the

Avery factors in her decision. ECF No. 15, at 12-14. In evaluating a claimant’s subjective

complaints of pain, the ALJ must consider the Avery factors. See Vargas-López v. Comm’r of

Soc. Sec., 510 F. Supp. 2d 174, 180 (D.P.R. 2007). The Avery factors include:

       (1) The nature, location, onset, duration, frequency, radiation, and intensity of any
       pain; (2) Precipitating and aggravating factors (e.g., movement, activity,
       environmental conditions); (3) Type, dosage, effectiveness, and adverse side-
       effects of any pain medication; (4) Treatment, other than medication, for relief of
       pain; (5) Functional restrictions; and (6) The claimant’s daily activities.

Avery v. Sec'y of Health and Human Servs., 797 F.2d 19, 28 (1st Cir. 1986). The ALJ, however,

“need not slavishly discuss all factors relevant to analysis of a claimant's credibility and

complaints of pain in order to make a supportable credibility finding.” Amaral v. Comm’r of

Soc. Sec., 797 F. Supp. 2d 154, 162 (D. Mass. 2010) (citations omitted).

       In the case at bar, “[a]lthough the ALJ did not mechanically enumerate each factor, [her]

opinion and the transcript of the hearing show a full consideration of the factors.” González v.

Comm’r of Soc. Sec., Civ. No. 14-1669, 2016 WL 1171511, at *3 (D.P.R. Mar. 24, 2016); see



                                                 11
        Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 12 of 17




Mercado v. Comm’r of Soc. Sec., 767 F. Supp. 2d 278, 285 (D.P.R. 2010) (“Generally, a failure

to address all of the Avery factors in the rationale of the final decision is cured if the factors are

discussed or considered at the administrative hearing.”). Regarding the first factor, nature and

location of alleged pain, Plaintiff testified at the hearing that she had pain in her back, knees, and

hips. Tr. 64, 67, 71. The ALJ also noted in her decision that Plaintiff’s physical examinations

revealed joint pain and 8/18 and 12/18 tender points. Tr. 24, 751, 755. With regard to the second

factor, precipitating and aggravating factors, the ALJ noted that Plaintiff told Dr. Álvarez that

her pain worsened by walking, standing, and lifting, but improved with rest. Tr. 24, 750. At the

hearing, Plaintiff testified that she cannot sweep or mop or stand for long periods because of the

pain. Tr. 64, 67, 72. The third factor concerning Plaintiff’s pain medication was also considered

by the ALJ who specifically asked Plaintiff about her medications at the hearing. Tr. 71. Plaintiff

testified that she is taking Relafen and Neurontin. Id. It was also testified by Plaintiff that she has

taken pain medication for several years and it has been prescribed in increasing dosages. Id.

        Regarding the fourth factor, treatment other than medication, it was noted in the ALJ’s

decision that Dr. Lugo treated Plaintiff’s painful forced hand grip stemming from her carpal

tunnel syndrome with physical therapy and wrist braces. Tr. 24, 538-40. The ALJ also

considered the fifth factor, functional limitations, as Plaintiff testified at the hearing that she

cannot lift ten-pound boxes. Tr. 67, 76. Plaintiff also testified that she can only walk short

distances for 5 to 10 minutes and that she can only sit down for 15 to 20 minutes without having

to alternate positions because it hurts her hips and back. Tr. 71, 72. Regarding the sixth factor,

activities of daily living, Plaintiff testified that she does not cook and that she typically spends

her day “[r]esting, lying on the sofa, not doing anything.” Tr. 67-68, 72. Thus, contrary to




                                                   12
         Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 13 of 17




Plaintiff’s argument, the ALJ considered the Avery factors in both the hearing and her decision.

See Mercado, 767 F. Supp. 2d at 285.

         C. The ALJ’s Step Five Determination

         Plaintiff alleges that the ALJ erred at step five in the sequential process by finding that

there was work that she could perform existing in significant numbers in the national economy.

ECF No. 15, at 14-16. At step five, the ALJ evaluates whether a claimant’s RFC, combined with

his age, education, and work experience, allows him to perform any other work that is available

in the national economy. 20 C.F.R. § 404.1520(a)(4)(v). The vocational factor of education

includes whether a claimant is illiterate and can communicate in English. See 20 C.F.R.

§ 416.964; Noora D v. Berryhill, Civ. No. 18-144, 2019 WL 2173433, at *2-3 (D. Me. May 19,

2019).

         First, Plaintiff claims that the ALJ’s finding that she can communicate in English is not

supported by substantial evidence. ECF No. 15, at 14-15. In evaluating Plaintiff's education, the

ALJ concluded without any elaboration that Plaintiff “has at least a high school education and is

able to communicate in English.” Tr. 25. In her January 2015 disability report, Plaintiff indicated

that she could speak and understand English. Tr. 471. Plaintiff, however, also indicated in the

same report that she cannot read and understand English and that she cannot write more than her

own name in English. Tr. 471. In February 2015, a disability examiner asked Plaintiff whether

she is able to read, write, speak, and understand the English language to which she replied that

she was unable to do so. Tr. 359.

         At the hearing, Plaintiff’s attorney stated that Plaintiff does not speak English. Tr. 58.

While it is not explicit from the hearing transcript whether Plaintiff was assisted by an

interpreter, the fact that Plaintiff testified after her attorney claimed that she did not speak



                                                   13
        Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 14 of 17




English suggests that she did not testify in English at the hearing. Furthermore, the transcript of

the hearing is certified by Ms. Maria Ortiz-Cichocki as being a true and complete “translation /

transcription of the testimony recorded at the hearing” which also suggests that Plaintiff was

assisted by an interpreter. Tr. 82. The ALJ did not support her determination that Plaintiff is able

to communicate in English and did not reconcile the pertinent conflicting evidence. Thus, the

ALJ’s determination that Plaintiff can communicate in English is not supported by substantial

evidence. See Mamata v. Colvin, Civ. No. 15-175, 2016 WL 164994, at *4 (D.N.H. Jan. 14,

2016) (“Courts have thus consistently ordered a remand where, as here, the ALJ provides no

reasoned basis for her conclusion regarding a claimant's English ability.”); Delgado v. Barnhart,

305 F. Supp. 2d 704, 716 (S.D. Tex. 2004) (“The ALJ's cumulative failures to make and/or

document the relevant inquiries regarding Plaintiff's language abilities deprives his finding on

this matter of substantial supporting evidence.”).

       Plaintiff argues that because the ALJ’s determination regarding her English

communication skills is not supported by substantial evidence, the ALJ erred in applying

Medical Vocational Rule 202.20 and should have applied Medical Vocational Rule 201.17 which

would direct a finding of disability. ECF No. 15, at 15. The Medical-Vocational Guidelines (“the

Grid”) is “a table used at step five of the sequential evaluation process that applies a claimant's

vocational factors and her RFC to determine whether she should be found disabled.” Vélez

Valentín v. Astrue, Civ. No. 11-830, 2013 WL 322520, at *2 (D.P.R. Jan. 28, 2013) (citing 20

C.F.R. pt. 404, subpt. P, App. 2). “However, if the applicant has nonexertional limitations . . .

that restrict her ability to perform jobs [she] would otherwise be capable of performing, then the

Grid is only a “framework to guide [the] decision.” Sánchez Ortiz v. Comm’r of Soc. Sec., 995

F. Supp. 2d 53, 62 (D.P.R. 2014) (citing 20 C.F.R. § 416.969a(d)).



                                                 14
        Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 15 of 17




       In the case at hand, the ALJ applied Medical Vocational Rule 202.20 which directs a

finding of “not disabled” for a younger individual, who has a high school education and is able to

communicate in English, whose past relevant work is “unskilled or none,” and who can perform

the full range of light work. Tr. 26; 20 C.F.R. Part 404, Subpart P, Appendix 2, Rule 202.20. The

ALJ, however, found that Plaintiff’s ability to perform the requirements of light work was

impeded by additional limitations and sought the opinion of a vocational expert (“VE”). Tr. 26.

The ALJ’s application of Medical Vocational Rule 202.20 was error because the ALJ’s finding

that Plaintiff can communicate in English is not supported by substantial evidence.

       However, Plaintiff’s claim that the ALJ should have applied Medical Vocational Rule

201.17 is unfounded because it is premised on her having a RFC for sedentary work. See 20

C.F.R. Part 404, Subpart P, Appendix 2, Rule 201.17. As stated earlier, the ALJ’s RFC

determination for light work is supported by substantial evidence.

       Even if the ALJ had applied the applicable Medical Vocational Rule 202.16 for an

individual unable to speak English with a RFC for light work and the remainder of the vocational

profile unchanged, a finding of “not disabled” would still be directed. See 20 C.F.R. Part 404,

Subpart P, Appendix 2, Rule 202.16. Thus, the ALJ’s application of Medical Vocational Rule

202.20 constitutes harmless error. See Wilson v. Colvin, Civ. No. 15-435, 2016 WL 4158140, at

*6 (N.D. Ala. Aug. 5, 2016); Pritchard v. Colvin, Civ. No. 13-945, 2014 WL 3534987, at *9

(N.D.N.Y. July 17, 2014) (“The court is satisfied that, where there exists another Grid Rule

applicable to plaintiff's position which would support the same determination as was made using

the wrong rule, harmless error analysis applies.”).

       Plaintiff also claims that the ALJ provided an improper hypothetical to the VE. ECF No.

15, at 14-16. “The ALJ may rely on the VE's testimony . . . only so long as the VE's testimony is



                                                15
        Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 16 of 17




in response to an accurate hypothetical.” Ruiz-Feliciano v. Astrue, Civ. No. 10-1996, 2012 WL

290089, at *4 (D.P.R. Jan. 31, 2012). First, Plaintiff argues that the ALJ’s hypothetical to the VE

was based upon an insufficient RFC. ECF No. 15, at 15-16. As stated earlier, substantial

evidence supports the ALJ’s RFC determination and Plaintiff cannot rehash her RFC argument at

this final step. See Gallant v. Berryhill, Civ. No. 16-308, 2017 WL 2731303, at *7 (D. Me. June

25, 2017).

       It is also claimed by Plaintiff that the ALJ’s hypothetical to the VE was incomplete

because it did not reflect that Plaintiff cannot communicate in English. ECF No. 15, at 14. As

stated earlier, the ALJ’s determination regarding Plaintiff’s English language skills is not

supported by substantial evidence. Therefore, the ALJ’s hypothetical question posed to the VE

was incomplete. See Lorenzo v. Comm’r of Soc. Sec., Civ. No. 10-369, 2011 WL 2681986, at

*6-9 (M.D. Fla. July 7, 2011). The Commissioner, on the other hand, argues that the VE

considered Plaintiff’s language limitations because the VE was present at the hearing, and thus,

was “well aware that Plaintiff was unable to speak English.” ECF No. 16, at 15. The ALJ’s error,

however, is not nullified by the mere fact that the VE was present at the hearing. See Santiago-

Borges v. Berryhill, Civ. No. 17-781, 2018 WL 4520364, at *5 (M.D. Fla. Sept. 21, 2018);

Amezcua v. Berryhill, Civ. No. 16-6204, 2017 WL 3253491, at *7 (C.D. Cal. July 31, 2017)

(explaining where “the ALJ fails to present hypotheticals to the VE that accurately reflect all of

the claimant's relevant characteristics, it does not become the VE's burden to correct the ALJ and

utilize characteristics that the VE observes at the hearing.”).

       Furthermore, the occupations that the VE identified as being able to be performed by

Plaintiff, lens matcher (DOT 713.687-030, 1991 WL 679274), wire preparation machine tender

(DOT 728.685-010, 1991 WL 679685), and inspector and hand packager (DOT 559.687-074,



                                                 16
        Case 3:19-cv-01027-MEL Document 17 Filed 09/30/20 Page 17 of 17




1991 WL 683797), all require a level two language proficiency. A level two language

proficiency requires, among other things, that a person have a passive vocabulary of 5,000-6,000

words, read at rate of 190-215 words per minute, write compound and complex sentences, and

speak clearly with appropriate pauses and verb tense. See DOT, Fourth Edition, Revised 1991,

App. C, 1991 WL 688702. The ALJ provided an incomplete hypothetical to the VE, and thus,

the step five determination is not supported by substantial evidence.

IV.     Conclusion

        Based on the foregoing analysis, the Commissioner’s decision is REVERSED IN PART

AND AFFIRMED IN PART. The Commissioner’s step five finding was not based on substantial

evidence because the ALJ did not properly assess Plaintiff’s English communication skills, and

thus, the ALJ’s hypothetical to the VE was incomplete. Therefore, the Commissioner’s decision

is VACATED IN PART and the case REMANDED so that the ALJ may determine whether

Plaintiff can understand and communicate in English, and assess whether there are jobs in the

national economy that Plaintiff can perform. With respect to the ALJ’s RFC determination and

the ALJ’s credibility determinations regarding Plaintiff’s allegations about the severity of her

physical functional limitations and pain, Plaintiff’s arguments are rejected and the

Commissioner’s decision is hereby AFFIRMED. This remand does not dictate any outcome with

regard to the final finding of disability.

        IT IS SO ORDERED.

        In San Juan, Puerto Rico, this 30th day of September, 2020.

                                                             s/Marcos E. López
                                                             U.S. Magistrate Judge




                                                17
